DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 7/13/22 as being acknowledged and entered.  By this amendment claims 1-10, 14, 19, 21, 25, and 29 are canceled, claims 31-35 have been added, claims 11-13, 15-18, 20, 22-24, 26-28 and 30-35 are pending and claims 22-24, 26-28, 30, 32, and 34-35 are withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 requires the color filter to have a Bayer pattern.  A Bayer patter is made up red, blue and green color filters.  Independent claim 11 now requires two yellow filters and therefore would not have a Bayer pattern.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US PGPub 20130320479) in view of Jin (US PGPub 2018/0182806) and Kim et al. (KR2009/00033725).
Claim 11: Ahn teaches (Fig. 4) an image sensor comprising: a substrate (11) including a first surface (14) and a second surface (12); a wiring layer (29) disposed on the first surface of the substrate; a plurality of pixels disposed in the substrate and including a first pixel that includes a first photodiode (23-3), a second pixel (25-3) that includes a second photodiode, a third pixel that includes a third photodiode (27-3) and a fourth pixel that includes a fourth photodiode [0067]; a first device isolation disposed in the substrate and penetrating the substrate, the first device isolation (21-3) being disposed between the first photodiode and the second photodiode, between the first photodiode and the third photodiode, between the second photodiode and the fourth photodiode and between the third photodiode and the fourth photodiode; a filter unit disposed on the second surface of the substrate and including a first filter (43-3) disposed on the first photodiode, a second filter (45-3) disposed on the second photodiode, a third filter (47-3) disposed on the third photodiode and a fourth filter disposed on the fourth photodiode [0067]; a first lens (49-3) disposed on the first filter; a second lens (51-3) disposed on the second filter; a third lens (53-3) disposed on the third filter; a fourth lens disposed on the fourth filter [0067]; the first device isolation includes a first part that is closer to the first surface of the substrate than to the second surface of the substrate and a second part that is closer to the second surface of the substrate than to the first surface of the substrate, and a width of the second part of the first device isolation is greater than a width of the first part of the first device isolation.  
Ahn does not teach and a transfer transistor including a transfer gate, the transfer gate includes a first portion that is disposed on the first surface of the substrate and is disposed in the wiring layer and a second portion that is disposed in the substrate and is disposed between the wiring layer and the first photodiode and a second device isolation disposed in the substrate and contacting the first device isolation, the second device isolation being disposed between the wiring layer and the first photodiode.  Jin teaches (Fig. 2) a transfer transistor including a transfer gate (TG) [0046], the transfer gate includes a first portion that is disposed on the first surface of the substrate and is disposed in the wiring layer and a second portion that is disposed in the substrate and is disposed between the wiring layer and the first photodiode and a second device isolation (STI) disposed in the substrate (8) and contacting the first device isolation (DTI), the second device isolation being disposed between the wiring layer and the first photodiode to help improve quantum efficiency [0059] and guide doping [0075].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Ahn to have had the STI and transfer gate specifications to help improve quantum efficiency [0059] and guide doping [0075] as taught by Jin.  
Ahn and Jin do not teach the third filter is a primary filter, each of the first filter and the fourth filter is a yellow color filter, the second filter is a cyan color filterIn re: Bomi KIM et al.Application No.: 17/029,115each of the first filter and the fourth filter is a yellow color tilt, wherein the first pixel, the second pixel, the third pixel and the fourth pixel form a two- by-two array, the first pixel is neighboring to the second pixel and to the third pixel, the first pixel and the fourth pixel are disposed diagonally. Kim teaches the third filter is a primary filter (G), each of the first filter and the fourth filter is a yellow color filter (Ye), the second filter is a cyan color filter (Cy)In re: Bomi KIM et al.Application No.: 17/029,115each of the first filter and the fourth filter is a yellow color tilt, wherein the first pixel, the second pixel, the third pixel and the fourth pixel form a two- by-two array, the first pixel is neighboring to the second pixel and to the third pixel, the first pixel and the fourth pixel are disposed diagonally to control the crosstalk between pixels (ABS) (Fig. 2b).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Ahn and Jin to have had the filter positioning and color as claimed to control the crosstalk between pixels as taught by Kim.  
Claim 13:  Kim teaches (Fig. 2b) the third filter is a green color filter or a blue color filter.  
Claim 18: Jin teaches (Fig. 2) a wiring line disposed in the wiring layer; and a via disposed in the wiring layer and contacting the wiring line.  

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al. (US PGPub 20130320479) in view of Jin (US PGPub 2018/0182806) and Kim et al. (KR2009/00033725), as applied to claim 11 above, and further in view of Ihara (US PGPub 2016/0043132).
Regarding claim 16, as described above, Ahn, Jin and Kim substantially read on the invention as claimed, except Ahn, Jin and Kim do not teach a reset transistor including a reset gate disposed in the wiring layer; a select transistor including a select gate disposed in the wiring layer; and a drive transistor including a drive gate disposed in the wiring layer.  Ihara teaches a reset transistor including a reset gate disposed in the wiring layer; a select transistor including a select gate disposed in the wiring layer; and a drive transistor including a drive gate disposed in the wiring layer as commonly found transistors in a pixel/photodiode array for an image sensor [0078-0082].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Ahn, Jin and Kim to have included the reset, select and drive transistors in the wiring layer because it is commonly known to include them in an image sensor [0078-0082].
Claim 17:  Ihara teaches [0051] a row driver configured to provide the plurality of pixels with driving signals; a correlated double sampler (CDS) configured to receive an electrical signal from the plurality of pixels, configured to perform a double sampling operation to sample a specific noise level and a signal level of the received electrical signal, and configured to output a difference level corresponding to a difference between the noise level and the signal level; an analog-to-digital converter (ADC) configured to convert analog signals corresponding to the difference level into digital signals; and an input/output (I/O) buffer configured to latch the digital signals and configured to output the latched digital signals.  

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US PGPub 2018/0102389) in view of Kim et al. (KR2009/00033725).
Claim 33: Lee teaches an image sensor comprising: a substrate (100) including a first surface and a second surface;In re: Bomi KIM et al. Application No.: 17/029,115a wiring layer (300) disposed on the first surface of the substrate; a plurality of pixels (UPR) disposed in the substrate and including a first pixel that includes a first photodiode (PD1) and a second photodiode (PD2) (Fig. 5), a second pixel that includes a third photodiode and a fourth photodiode, a third pixel that includes a fifth photodiode and a sixth photodiode and a fourth pixel that includes a seventh photodiode and an eighth photodiode (Fig. 1-3); and a filter unit (CF) disposed on the second surface of the substrate and including a first filter disposed on the first photodiode and the second photodiode, a second filter disposed on the third photodiode and the fourth photodiode, a third filter disposed on the fifth photodiode and the sixth photodiode and a fourth filter disposed on the seventh photodiode and the eighth photodiode (Fig. 1-5), a first device isolation disposed in the substrate (110) a first device isolation structure the first device isolation being disposed between the first pixel and the second pixel, between the first pixel and the third pixel, between the second pixel and the fourth pixel and between the third pixel and the fourth pixel.
Lee teaches does not teach a first device isolation disposed in the substrate, or the third filter is a primary filter (G), each of the first filter and the fourth filter is a yellow color filter (Ye), the second filter is a cyan color filter (Cy)In re: Bomi KIM et al.Application No.: 17/029,115each of the first filter and the fourth filter is a yellow color tilt, wherein the first pixel, the second pixel, the third pixel and the fourth pixel form a two- by-two array, the first pixel is neighboring to the second pixel and to the third pixel, the first pixel and the fourth pixel are disposed diagonally.  Lee does not teach the third filter is a primary filter (G), each of the first filter and the fourth filter is a yellow color filter (Ye), the second filter is a cyan color filter (Cy)In re: Bomi KIM et al.Application No.: 17/029,115each of the first filter and the fourth filter is a yellow color tilt, wherein the first pixel, the second pixel, the third pixel and the fourth pixel form a two- by-two array, the first pixel is neighboring to the second pixel and to the third pixel, the first pixel and the fourth pixel are disposed diagonally.  Kim teaches the third filter is a primary filter (G), each of the first filter and the fourth filter is a yellow color filter (Ye), the second filter is a cyan color filter (Cy)In re: Bomi KIM et al.Application No.: 17/029,115each of the first filter and the fourth filter is a yellow color tilt, wherein the first pixel, the second pixel, the third pixel and the fourth pixel form a two- by-two array, the first pixel is neighboring to the second pixel and to the third pixel, the first pixel and the fourth pixel are disposed diagonally to control the crosstalk between pixels (ABS) (Fig. 2b).  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device taught by Lee to have had the filter positioning and color as claimed to control the crosstalk between pixels as taught by Kim to control the crosstalk between pixels (ABS) (Fig. 2b).  

Allowable Subject Matter
Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art does not give motivation to replace the green color filter of Kim with a red color filter.

Claim 31 is allowed
The following is an examiner' s statement of reasons for allowance: The prior art of record neither anticipates nor renders obvious all the limitations in independent claim 1, specifically a four by four array wherein the first and fourth color filter are diagonal from each other and yellow, the second and third filters are adjacent to the first filter and are cyan and red respectfully.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-13, 15-18, 20, 22-24, 26-28 and 30-35  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 6/16/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814